ITEMID: 001-102272
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: COMMITTEE
DATE: 2010
DOCNAME: CASE OF IVAN v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Ján Šikuta;Lech Garlicki
TEXT: 4. The applicant was born in 1954 and lives in Žabokreky.
5.
6. On 9 June 1995 the applicant filed an action with the Martin District Court. He claimed the ownership and restitution of a motor car.
7. On 10 October 2003 the applicant modified his claim and asked for leave to join another person as a defendant. The District Court granted the request.
8. On 5 December 2003 the District Court remitted the case file to the Žilina Regional Court which decided on the defendant's appeal on 26 January 2004.
9. On 13 July 2004 an expert was asked to prepare an opinion. The expert opinion was submitted on 27 April 2006.
10. On 8 June 2006 the Constitutional Court found that the District Court had violated the applicant's right under Article 6 § 1 of the Convention to a hearing within a reasonable time.
11. The Constitutional Court held that the case was not particularly complex and that the applicant by his conduct had not contributed to the length of the proceedings. Substantial delays imputable to the District Court had occurred. The proceedings had lasted 11 years and no decision had been delivered on the merits.
12. The Constitutional Court awarded 80,000 Slovakian korunas (SKK) to the applicant as just satisfaction in respect of non-pecuniary damage. It also ordered the District Court to avoid any further delay in the proceedings and to reimburse the applicant's legal costs.
13. On 12 October 2006 the District Court dismissed the applicant's claim. The applicant appealed.
14. On 31 October 2007 the Žilina Regional Court upheld the judgment. The decision became final on 27 February 2008.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
